—Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered September 8, 2015. The order granted the motion of defendants Michelle McGinnes and Janet S. Canty for summary judgment dismissing the complaint against them.
*1559It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op 52018[U] [Sup Ct, Monroe County 2015]).
Present—Whalen, P.J., Smith, Peradotto, NeMoyer and Scudder, JJ.